DETAILED ACTION
This Notice of Allowability replaces the previous Notice of Allowability to correct an error in the Examiner’s Amendment. Claim 46 incorrectly referred to claim 4 and not claim 44.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an AFCP amendment filed 1/21/21.
Claims 20-47 are pending. 
The instant application is a divisional of U.S. 16/512,194 filed 7/15/19. 

Response to Amendments
The terminal disclaimer filed on 1/21/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent. 10,557,149 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeffrey Auerbach on 2/5/2021.
The application has been amended as follows: 

IN THE CLAIMS:


Claim 31. (Currently Amended) The method of claim 30, wherein said transgene cassette encodes [[a]] the protein that is therapeutic for said disease or said condition that is genetic or heritable.

Claim 32. (Currently Amended) The method of claim 30, wherein said transgene cassette comprises [[a]] the polynucleotide domain that is transcribed into [[an]] the RNA molecule that is therapeutic for said disease or said condition that is genetic or heritable.

In claim 34 (now claim 16), line 65, the word --the-- has been inserted prior to the phrase “transfection of said cells”. 

                                                                                                                                                     
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 6 am- 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA MARVICH/            Primary Examiner, Art Unit 1633